
	

113 HR 4466 IH: Financial Regulatory Clarity Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4466
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mrs. Capito (for herself and Mr. Meeks) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require certain financial regulators to determine whether new regulations or orders are
			 duplicative or inconsistent with existing Federal regulations, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Financial Regulatory Clarity Act of 2014.
		2.Federal Deposit Insurance CorporationSection 9 of the Federal Deposit Insurance Act (12 U.S.C. 1819) is amended by adding at the end the
			 following:
			
				(c)Review of regulations
					(1)In generalBefore issuing a regulation or order the Corporation shall assess other Federal regulations and
			 orders to determine the interaction between the proposed regulation or
			 order and other Federal regulations and orders.
					(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Corporation shall evaluate the following:
						(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.
						(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
						(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.
						(D)Whether other Federal regulations or orders are outdated.
						(3)Resolving duplicative or inconsistent regulations or ordersThe Corporation shall take all available measures under current law to resolve any duplicative or
			 inconsistent existing regulation or order with any proposed regulation or
			 order before issuing a final regulation or order.
					(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Corporation makes a
			 determination under paragraph (2), the Corporation shall issue a report to
			 the Congress containing recommendations made by the Corporation, including
			 any recommendations of Federal laws or regulations that should be repealed
			 or amended, so that the Congress may repeal or amend any conflicting,
			 inconsistent, duplicative, or outdated laws or regulations.
					(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.
					(6)Regulation and order definedFor purposes of this subsection:
						(A)In generalThe terms regulation and order shall have the meaning given those terms, respectively, by the Corporation, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators, other than the Corporation.
						(B)Federal financial regulatorsThe term Federal financial regulators means the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial
			 Protection, the Commodity Futures Trading Commission, the Comptroller of
			 the Currency, the Corporation, the National Credit Union Administration,
			 and the Securities and Exchange Commission..
		3.Office of Comptroller of the CurrencySection 324 of the Revised Statutes of the United States (12 U.S.C. 1) is amended by adding at the end the following:
			
				(c)Review of regulations
					(1)In generalBefore issuing a regulation or order the Comptroller of the Currency shall assess other Federal
			 regulations and orders to determine the interaction between the proposed
			 regulation or order and other Federal regulations and orders.
					(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Comptroller shall evaluate the following:
						(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.
						(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
						(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.
						(D)Whether other Federal regulations or orders are outdated.
						(3)Resolving duplicative or inconsistent regulations or ordersThe Comptroller shall take all available measures under current law to resolve any duplicative or
			 inconsistent existing regulation or order with any proposed regulation or
			 order before issuing a final regulation or order.
					(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Comptroller makes a
			 determination under paragraph (2), the Comptroller shall issue a report to
			 the Congress containing recommendations made by the Comptroller, including
			 any recommendations of Federal laws or regulations that should be repealed
			 or amended, so that the Congress may repeal or amend any conflicting,
			 inconsistent, duplicative, or outdated laws or regulations.
					(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.
					(6)Regulation and order definedFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Comptroller, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the
			 Comptroller..
		4.Board of Governors of the Federal Reserve SystemSection 10 of the Federal Reserve Act is amended by inserting before paragraph (12) the following:
			
				(11)Review of regulations
					(A)In generalBefore issuing a regulation or order the Board of Governors of the Federal Reserve System shall
			 assess other Federal regulations and orders to determine the interaction
			 between the proposed regulation or order and other Federal regulations and
			 orders.
					(B)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Board of Governors shall evaluate the following:
						(i)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.
						(ii)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
						(iii)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.
						(iv)Whether other Federal regulations or orders are outdated.
						(C)Resolving duplicative or inconsistent regulations or ordersThe Board of Governors shall take all available measures under current law to resolve any
			 duplicative or inconsistent existing regulation or order with any proposed
			 regulation or order before issuing a final regulation or order.
					(D)Report to CongressNot later than the end of the 60-day period beginning on the date the Board of Governors makes a
			 determination under subparagraph (B), the Board of Governors shall issue a
			 report to the Congress containing recommendations made by the Board of
			 Governors, including any rec­om­men­da­tions of Federal laws or
			 regulations
			 that should be repealed or amended, so that the Congress may repeal or
			 amend any conflicting, inconsistent, duplicative, or outdated laws or
			 regulations.
					(E)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this paragraph.
					(F)Regulation and order definedFor purposes of this paragraph, the terms regulation and order shall have the meaning given those terms, respectively, by the Board of Governors, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Board of
			 Governors..
		5.Bureau of Consumer Financial ProtectionSection 1022 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512) is amended by adding
			 at the end the following:
			
				(e)Review of regulations
					(1)In generalBefore issuing a regulation or order the Bureau shall assess other Federal regulations and orders
			 to determine the interaction between the proposed regulation or order and
			 other Federal regulations and orders.
					(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Bureau shall evaluate the following:
						(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.
						(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
						(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.
						(D)Whether other Federal regulations or orders are outdated.
						(3)Resolving duplicative or inconsistent regulations or ordersThe Bureau shall take all available measures under current law to resolve any duplicative or
			 inconsistent existing regulation or order with any proposed regulation or
			 order before issuing a final regulation or order.
					(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Bureau makes a determination
			 under paragraph (2), the Bureau shall issue a report to the Congress
			 containing recommendations made by the Bureau, including any
			 recommendations of Federal laws or regulations that should be repealed or
			 amended, so that the Congress may repeal or amend any conflicting,
			 inconsistent, duplicative, or outdated laws or regulations.
					(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.
					(6)Regulation and order definedFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Bureau, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Bureau..
		6.National Credit Union AdministrationSection 102 of the Federal Credit Union Act (12 U.S.C. 1752a) is amended by adding at the end the
			 following:
			
				(g)Review of regulations
					(1)In generalBefore issuing a regulation or order the Administration shall assess other Federal regulations and
			 orders to determine the interaction between the proposed regulation or
			 order and other Federal regulations and orders.
					(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Administration shall evaluate the following:
						(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.
						(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
						(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.
						(D)Whether other Federal regulations or orders are outdated.
						(3)Resolving duplicative or inconsistent regulations or ordersThe Administration shall take all available measures under current law to resolve any duplicative
			 or inconsistent existing regulation or order with any proposed regulation
			 or order before issuing a final regulation or order.
					(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Administration makes a
			 determination under paragraph (2), the Administration shall issue a report
			 to the Congress containing recommendations made by the Administration,
			 including any recommendations of Federal laws or regulations that should
			 be repealed or amended, so that the Congress may repeal or amend any
			 conflicting, inconsistent, duplicative, or outdated laws or regulations.
					(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.
					(6)Regulation and order definedFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Administration, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the
			 Administration..
		7.Securities and Exchange CommissionSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end
			 the following:
			
				(j)Review of regulations
					(1)In generalBefore issuing a regulation or order the Commission shall assess other Federal regulations and
			 orders to determine the interaction between the proposed regulation or
			 order and other Federal regulations and orders.
					(2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Commission shall evaluate the following:
						(A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.
						(B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
						(C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.
						(D)Whether other Federal regulations or orders are outdated.
						(3)Resolving duplicative or inconsistent regulations or ordersThe Commission shall take all available measures under current law to resolve any duplicative or
			 inconsistent existing regulation or order with any proposed regulation or
			 order before issuing a final regulation or order.
					(4)Report to CongressNot later than the end of the 60-day period beginning on the date the Commission makes a
			 determination under paragraph (2), the Commission shall issue a report to
			 the Congress containing recommendations made by the Commission, including
			 any recommendations of Federal laws or regulations that should be repealed
			 or amended, so that the Congress may repeal or amend any conflicting,
			 inconsistent, duplicative, or outdated laws or regulations.
					(5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this subsection.
					(6)Regulation and order definedFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Commission, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the
			 Commission..
		8.Commodity Futures Trading CommissionSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the
			 following:
			
				(16)Review of regulations
					(A)In generalBefore issuing a regulation or order the Commission shall assess other Federal regulations and
			 orders to determine the interaction between the proposed regulation or
			 order and other Federal regulations and orders.
					(B)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other
			 Federal regulations, the Commission shall evaluate the following:
						(i)Whether the proposed regulation or order is in conflict with other Federal regulations or orders.
						(ii)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
						(iii)Whether the proposed regulation or order is duplicative of other Federal regulations or orders.
						(iv)Whether other Federal regulations or orders are outdated.
						(C)Resolving duplicative or inconsistent regulations or ordersThe Commission shall take all available measures under current law to resolve any duplicative or
			 inconsistent existing regulation or order with any proposed regulation or
			 order before issuing a final regulation or order.
					(D)Report to CongressNot later than the end of the 60-day period beginning on the date the Commission makes a
			 determination under subparagraph (B), the Commission shall issue a report
			 to the Congress containing recommendations made by the Commission,
			 including any recommendations of Federal laws or regulations that should
			 be repealed or amended, so that the Congress may repeal or amend any
			 conflicting, inconsistent, duplicative, or outdated laws or regulations.
					(E)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set
			 aside any action solely on the basis of compliance or noncompliance with
			 the requirements of this paragraph.
					(F)Regulation and order definedFor purposes of this paragraph, the terms regulation and order shall have the meaning given those terms, respectively, by the Commission, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section
			 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the
			 Commission..
		9.Treatment of joint rulemakingsIn the case of a joint rulemaking with respect to which an assessment and determination is required
			 pursuant to an amendment made under sections 2 through 8 of this Act, the
			 agencies shall jointly make such assessment and determination and shall
			 submit a single report with respect to such determination.
		
